DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species A, C, and E in the reply filed on November 1, 2021 is acknowledged.  The traversal is on the grounds that there is not undue burden.  This is not found persuasive because the employing different search strategies and search queries, and that the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, require additional reference material and further discussion for each additional feature addressed. Concurrent examination of the multiple inventions claimed would thus involve a significant burden even if all searches were coextensive, which they are not. See MPEP 808.02.
Claims 9 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Species B, D, and E, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on November 1, 2021.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 8 is objected to because of the following informalities:  the last portion of the claim should be corrected to “inner ring of the pitch bearing of by fasteners”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hun et al. (KR20120039139) hereinafter Hun (reference and translation included in IDS).
Regarding claim 1, Hun discloses:
A rotor for a wind turbine {Figure 1 (1), [0001]}, comprising:
a blade {Figure 2 (5)};
a hub {Figure 2 (4)};
a pitch bearing being configured to support the blade rotatably about a longitudinal axis of the blade and relative to the hub {Figure 3 (18/19), [0029]}; and
one or more metal arcs for conducting a lightning current from the blade to the hub {Figure 4 (20), [0038]-[0040]};
wherein each of the one or more metal arcs comprises:
a first arc portion electrically and mechanically connected to the blade {Figures 3/4 (24), [0040]},
a second arc portion electrically and mechanically connected to the hub {Figures 3/4 (22) [0040]}, and
a bent portion connecting the first arc portion and the second arc portion {Figures 4 and 5 there is a clear bent portion between (22) and (24)};
wherein each of the one or more metal arcs is configured such that, when the blade rotates relative to the hub:
 the first arc portion is shifted relative to the second arc portion {Figure 6 shows (24) shifted compared to (22)} and
a length of the first arc portion is reduced or increased at an expense of an increase or decrease of a length of the second arc portion {Figure 6 shows  the first portion is increased in length while second portion is decreased compared to Figure 5}.
Regarding claim 2, Hun further discloses:
wherein each of the one or more metal arcs is configured such that
in an initial rotation state of the blade relative to the hub, the length of the first arc portion is equal to the length of the second arc portion {Figure 5 the two lengths are equal, [0051]; additionally under a broadest reasonable interpretation the arc portions may be defined to have equal length}, and
 in a rotation state of the blade rela- tive to the hub offset from the initial rotation state, the length of the first arc portion is different from the length of the second arc portion {Figure 6 shows the first arc portion has a much greater length than the second arc portion}.
Regarding claim 3, Hun further discloses:
the first arc portion of each of the one or more metal arcs comprises:
a main portion connected to the bent portion {Figures 3/4 the u-shape is the bent portion and the main arc is the main portion of the section near (24), [0040]},
the bent portion and the main portion being freely movable with respect to the blade {Figures 5 and 6 show how the bent portion and the main portion move}, and
an end portion connected to the main portion {Figure 6 where (24) labeled is the end portion which is connected to the main portion},
the end portion being fixedly connected to the blade {Figure 6 the end portion is connected to (18) which rotates with the blade}, and
both the main portion and the end portion being electrically connected to the blade {Figure 4 (20) connects to (18); [0038], [0042]}; and
the second arc portion of each of the one or more metal arcs comprises:
a main portion connected to the bent portion {Figures 3/4 the u-shape is the bent portion and the main arc is the main portion of the section near (22), [0040]},
the bent portion and the main portion being freely movable with respect to the hub {Figures 5 and 6 show how the bent portion and the main portion move}, and
an end portion connected to the main portion {Figure 6 the portion of (22) connected to (30)/(33) is the end portion},
the end portion being fixedly connected to the hub {Figure 3 (30) is connected to hub (4) which has (22) fixed to it; [0031],[0043]}, and
both the main portion and the end portion being electrically connected to the hub {Figure 3 (20) connects to (18); [0038], [0043]}.
Regarding claim 4, Hun further discloses:
wherein the blade comprises a blade root section {Figure 2 portion near (4) and (16)} and
the first arc portion of each of the one or more metal arcs is electrically and mechanically connected to the blade root section {Figures 3/5 (20) is connected to (18) electrically and mechanically which is connected to the blade root, [0034] [0038]; [0035]}.
Regarding claim 11, Hun further discloses:
wherein the hub comprises an outer circumferential protruding portion protruding in a direction of the blade {Figures 3/5 (30)}, and
the second arc portion of each of the one or more metal arcs is electrically and mechanically connected to the outer circumferential protruding portion of the hub {Figure 5 (22) is connected to (30), [0043]}.
Regarding claim 12, Hun further discloses wherein the one or more metal arcs are arranged outboard with respect to the pitch bearing {Figures 2/3 (20) is more towards (9) in Figure 3 on the pitch bearing (18) than (11); meaning it is more outboard (further away from main axis of rotation of the wind turbine}.
Regarding claim 13, Hun further discloses:
wherein the first arc portion and the second arc portion of each of the one or more metal arcs are arranged parallel to each other in a radial direction of the blade {Figure 5 shows the same configuration as applicant’s Figure 8 of how the arc portions are arranged, which is described by applicant in the specification in the same manner as claimed}.
Regarding claim 15, Hun further discloses a wind turbine comprising the rotor according to claim 1 {Figure 2 (5)}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hun et al. (KR20120039139) hereinafter Hun.
Regarding claim 5, Hun discloses the rotor of claim 1 and the metal arc/cable bearer being arranged along in inner circumference of the blade {Figures 3/5 (20) is along interior of pitch bearing, but does not disclose wherein the one or more metal arcs are arranged along an outer circumference of the blade.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged the metal arc/cable bearer of Hun along an outer circumference of the blade.  One of ordinary skill in the art would be motivated to do so as a reversal of parts of moving the metal arc/cable bearer of Hun to be arranged along an outer circumference of the blade is an obvious modification based upon case law as described in MPEP 2144.04 VI A.       
	
Allowable Subject Matter
Claims 6-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Hun discloses where the lead wires (9) and (11) each connect to cable bearer (20) at a single junction.  Rings that connect to the down conductor at the root of the blade are in the prior art such as March et al. (U.S Pre-Grant Publication 20180097347).  Marches uses the ring for a configuration that utilizes a flashover at this ring.  Hun utilizes the cable bearer to replace the need for flashovers. Therefore, there is insufficient evidence to modify the disclosure of Hun to add a ring as claimed.  Claims 7-8 are dependent on claim 6.
Regarding claim 10, Hun discloses a current path from (9) through (20) to (30) to (11) best seen in Figure 3.  This current path bypasses the pitch bearing (18) even though (20) touches an inner ring of the pitch bearing, no current passes through.  Therefore, the second arc portion of the metal arc is not considered electrically connected to an outer ring of the pitch bearing.  The examiner’s definition of electrically connected requires that the two components be in the same electrical circuit.  As no current in Hun passes through the pitch bearing, it is not part of the circuit and not electrically connected to the pitch bearing.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. March et al. (U.S Pre-Grant Publication 20180097347) is discussed in the Allowable Subject Matter section above and teaches electrical connections for lightning protection systems at the pitch bearing region of the wind turbine blade.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 272-1387. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745